EXHIBIT 10.18

 

Compensatory Arrangements with Non-Employee Directors

 

At a meeting held on June 16, 2010, the board of directors voted unanimously to
reinstate director fees. Each non-employee director (other than the chairman of
the board) of PLC Systems Inc. (the “Company”) receives $1,000 for each board
meeting he attends in person and $500 for each board meeting he participates by
means of teleconference. The chairman of the board receives $1,500 for each
board meeting that he attends in person and $750 for each board meeting he
participates by teleconference. The Company reimburses its directors for
reasonable out-of-pocket expenses incurred in attending meetings of the board of
directors and committees of the board of directors.

 

At the board meeting held on June 16, 2010, the board of directors voted
unanimously to revise the policy regarding the annual grant of stock options to
non-employee directors. Non-employee directors (other than the chairman of the
board) will now receive an annual grant of an option to purchase 22,500 shares
of the Company’s common stock, such option to vest in four equal quarterly
installments. The chairman of the board will receive an annual grant of an
option to purchase 45,000 shares of the Company’s common stock, such option to
vest in four equal quarterly installments. The annual grants to non-employee
directors are generally made on the date of the Company’s annual meeting of
shareholders.  All such options will have an exercise price equal to the fair
market value of the Company’s common stock on the date of grant.

 

--------------------------------------------------------------------------------